Citation Nr: 0301006	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder and, if so, entitlement to service connection for 
a left knee disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and an observer



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1974 to June 
1978 and further periods of inactive and active duty for 
training; he retired from the Oklahoma Army National Guard 
in April 1996 with more than 22 years of service.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In June 2001, a hearing was held before the 
undersigned, the Member of the Board designated by the 
Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2002).  The Board 
remanded the claim in August 2001.  


FINDINGS OF FACT

1.  The rating decision dated in April 1986 denied the 
claim of entitlement to service connection for a left knee 
disorder, and the appellant did not perfect an appeal.  

2.  Evidence submitted since the April 1986 rating 
decision is not so significant that it must be considered 
to fairly decide the merits of the claim of entitlement to 
service connection for a left knee disorder.  



CONCLUSION OF LAW

1.  The April 1986 rating decision denying the claim of 
entitlement to service connection for a left knee disorder 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302 (2002).  

2.  Evidence submitted since the April 1986 rating 
decision is not new and material with respect to the claim 
of entitlement to service connection for a left knee 
disorder; thus, the requirements to reopen this claim have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 51 03A, 5107, 5126 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002) 
(regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Claims to reopen previously 
finally-denied claims are the exception.  If a claim to 
reopen was pending on August 29, 2001 (as this claim was), 
the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations 
are binding on the Board, 38 C.F.R. § 20.101(a) (2002), 
the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue, and the Board will apply the previous version of 38 
C.F.R. § 3.156 to this claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, 
noting that a claimant was defined under the Act as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary."  38 
U.S.C.A. § 5100.  The Court therefore concluded that a 
person attempting to reopen a previously and finally 
denied claim is a claimant under the VCAA.  Quartuccio, 16 
Vet. App. at 187.  Thus, 38 U.S.C.A. § 5103(a), as amended 
by the VCAA, applies to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  Id.  The provisions of 38 U.S.C.A. 
§ 5103(a) state that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA must 
notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
obtained by VA.  

The claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West Supp. 
2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) 
(2002).  The appellant originally filed the appropriate 
form seeking to establish entitlement to service connected 
compensation in January 1986.  Accordingly, when he later 
submitted statements seeking to reopen the previously 
denied service-connection claim, that informal claim did 
not require submission of another formal application.  See 
38 C.F.R. § 3.155(a) (2002).  There is thus no issue as to 
providing the appropriate form or instructions for 
completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  When the 
veteran filed the statement accepted by the RO as a claim 
to reopen in November 1998, the RO sent him an April 1999 
letter discussing the need for him to provide all relevant 
medical and military records in his possession.  The RO 
sent the appellant another letter in July 1999 informing 
him of its decision and of the requirements for reopening 
his service-connection claim.  In an August 2001 remand, 
the Board specifically notified the veteran what evidence 
the RO would get, and what information and evidence the 
veteran was responsible for providing.  The RO sent the 
appellant a September 2001 letter discussing the 
requirements of the VCAA, VA's notification and assistance 
obligations, the need for the appellant's help in 
obtaining the records of a private physician he 
identified, and the RO's efforts to obtain service 
personnel records from the Oklahoma Army National Guard.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claims, or of 
VA's or the appellant's responsibilities with respect to 
the evidence, is required.  See Quartuccio, 16 Vet. App. 
at 187.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  

The service medical records are associated with the claims 
file, and the appellant submitted some service medical 
records with his November 1998 claim to reopen.  Following 
the Board's remand, the RO requested and received all 
available VA treatment records.  The Board also asked the 
RO to have the appellant provide information on how to 
contact Dr. Savage; the appellant did not respond with 
information that could be used for that purpose.  He did 
submit a December 1999 statement from Dr. Baker.  The RO 
has also obtained service personnel and medical records 
from the Oklahoma Army National Guard pertinent to the 
claim.  

VA has undertaken all necessary and reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  On 
appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO. 

II.  Analysis

By an April 1986 rating decision, the RO denied the 
appellant's claim of service connection for a left knee 
disorder.  It notified him of that decision by an April 
16, 1986, letter.  He did not file a notice of 
disagreement with that determination within a year of 
notice of the rating decision.  The rating decision 
therefore became final.  See 38 C.F.R. § 20.200 (2002) (an 
appeal consists of a timely filed written notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (2002) (claimant must file a notice of 
disagreement with a rating decision within one year of 
notice of the decision in order to initiate an appeal).  

Final decisions of the RO may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. 
§§ 7105(c), 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  
If new and material evidence is submitted, the claim will 
be reopened and adjudicated on the merits.  38 U.S.C.A. 
§ 5108 (West 1991).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new 
and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed.  
See 38 C.F.R. § 3.156(a) (2002).  However, as noted above, 
the new regulatory definition is effective only for claims 
to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  This claim to reopen 
having been received prior to August 29, 2001, the 
following regulation defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits 
of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a 
claim is the evidence submitted since the most recent 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  Thus, evidence submitted since 
the April 1986 rating decision is of concern for the 
purpose of reopening this claim.  For the purpose of 
determining whether evidence is new and material, its 
credibility is generally presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence 
must have to be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (2001).  At the least, it is 
reasonable to require evidence submitted since February 
1994 to "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its ratings decision."  Hodge, 155 F.3d 
at 1363.  

The evidence before VA when the RO rendered the April 1986 
rating decision included the service medical records, 
beginning with the enlistment examination in January 1974 
showing no complaints or findings of a left knee disorder.  
Clinical records in July and August 1974 showed left knee 
pain and swelling after marching or running and treatment 
for what eventually was identified as mild chondromalacia.  
The August 1974 clinical record noted a history of pain 
for the previous six months, according to the appellant, 
starting with heel contusions and then moving to the knee.  
By December 1976 the left knee was doing well, but in June 
1977 the appellant injured the left knee sliding into 
third base during a ball game.  An x-ray was negative for 
fracture.  The separation examination in May 1978 revealed 
a normal lower extremity clinical evaluation and no 
specific discussion of left knee symptomatology.  Also of 
record were service medical examinations in January 1980 
and February 1985 associated with the appellant's National 
Guard service showing normal lower extremity clinical 
evaluations, a July 1985 service examination reporting 
left knee chondromalacia, and a February 1986 VA 
examination noting asymptomatic left knee strain.  
Considering this evidence, the RO issued the April 1986 
rating decision denying the claim because a left knee 
disorder pre-existed active service and was not aggravated 
during any period of service.  

After April 1986, a National Guard medical records in June 
1989 for treatment of the right knee includes an 
assessment of chondromalacia of the right knee greater 
than the left knee.  National Guard medical records in 
July and August 1993 revealed the appellant's complaints 
of pain under or below the left knee cap and mild left 
knee chondromalacia, though the appellant was fit for 
duty.  National Guard medical records in October 1994 
indicated left knee patella crepitus in flexion and 
extension.  VA examination in May 1999 included a 
diagnosis of right knee internal derangement, but no 
discussion of any complaints, findings, or diagnoses 
concerning the left knee.  In a December 1999 letter, Dr. 
Baker, a private physician, wrote that he had treated the 
appellant since January 1998 for hypertension and 
hyperlipidemia and that it had come to his attention that 
the appellant sought service connection for a left knee 
injury incurred during service.  Dr. Baker reviewed the 
injuries to the right and left knees, opined that the 
appellant sustained a knee injury, indicated that he 
currently had chronic knee pains and compromise that 
limited his physical activity, and concluded that, based 
on his examination, the knee in its present state was 
service connected.  It appears that these statements 
referred to the right knee, for Dr. Baker then explained 
that the left knee had pain, without further 
symptomatology such as redness, heat, or swelling, that 
possibly was aggravated by the right knee disability, 
though he was uncertain as to the probability of this 
relationship.  VA clinical records in December 2001 and 
April 2002 revealed degenerative joint disease of the left 
knee described as acute.  

This evidence consistently identified current findings of 
a left knee disorder, but failed to show any aggravation 
of that disorder during the appellant's service.  All of 
the additional evidence received after April 1986 is new, 
in the sense that it was not before the RO at the time of 
the earlier final rating decision.  None of this evidence, 
though, addressed the principal reason for that earlier 
denial, the lack of evidence showing an aggravation of a 
pre-existing left knee injury.  The appellant has argued 
here that he did not have a pre-existing injury, which 
essentially raises a claim of error against the prior 
decision that has not been developed for appellate review.  
In adjudicating the claim now on appellate review, the 
Board is constrained by the finality of the April 1986 
rating decision.  

The National Guard medical records in June 1989, July and 
August 1993, and October 1994, are not material because 
each showed symptoms associated with the left knee without 
any indication that the left knee was aggravated during 
service.  The May 1999 VA examination is similarly not 
material, for it is silent as to any complaints, findings, 
or diagnoses concerning the left knee.  The December 2001 
and April 2002 VA clinical records are also not material, 
in that each discussed degenerative joint disease of the 
left knee and did not identify any aggravation associated 
of the left knee during a period of service.  Dr. Baker's 
December 1999 letter is also not material.  It discussed 
the current symptomatology of the left knee and offered no 
more than a speculative assertion that the left knee 
disorder might be related to the service-connected right 
knee disability.  Significantly, Dr. Baker stated no more 
than that aggravation was a possibility and that he was 
uncertain as to the probability of any such relationship.  
However, it is a basic principle in the adjudication of 
service connection claims that a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
See also Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between the veteran's inservice radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that 
it was probable that the veteran's lung cancer was related 
to service radiation exposure); Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time 
as a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of 
death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that 
list of conditions submitted by appellant might be related 
to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related 
condition may have contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion 
that "renal insufficiency may have been a contributing 
factor in [veteran's] overall medical condition" too 
speculative to constitute new and material evidence to 
reopen cause of death claim); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (on claim to reopen a service 
connection claim, statement from physician about 
possibility of link between chest trauma and restrictive 
lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest 
a possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

In reopening cases, the credibility of evidence is to be 
presumed.  Justus, 3 Vet. App. at 513.  In this case, 
though, Dr. Baker's statement affords no further 
evidentiary weight to the conclusion sought by the 
appellant.  It is not, by itself or in conjunction with 
other evidence previously assembled, so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  See 38 C.F.R. § 3.156(a) (2001).  

The new evidence is not so significant to the issues in 
this case that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  As the additional evidence submitted since the 
April 1986 rating decision is not both new and material, 
the preponderance of the evidence is against the claim, 
and the application to reopen must be denied.  


ORDER

The application to reopen claim of entitlement to service 
connection for a left knee disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


